Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis – 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 11 and 17 directed to the practical application of identifying a contaminant level that corresponds within the contaminant reference data to the determined fluid property value of the fluid sample under prong 2 analysis.  Thus claims 1, 11 and 17 are deemed patent eligible under 35 USC 101.  Claims 2-10, 12-16 and 18-20 are dependent claims of claims 1, 11 and 17  and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.   
 Dependent claims 2-10, 12-16 and 18-20 are eligible under 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, 11 and 14-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sah “Equation-of-State Modeling for Reservoir-Fluid Samples Contaminated By Oil-Based Drilling Mud Using Contaminated-Fluid Pressure/Volume/Temperature Data”.

Regarding Claim 1, Sah disclose a method for determining downhole fluid contamination, said method comprising:
    measuring (Summary, Col. 1, lines 3-5, where pressure/volume/ temperature (PVT) data measured for a contaminated fluid will not be representative for the clean reservoir fluid) phase-related properties for a reservoir fluid having a determined composition (Page 140, Col. 1, lines 9-14, where CME and differential-liberation (DL) experiments were performed on each contaminated-reservoir-fluid sample. The data are presented in Tables 2 and 3, respectively. The OBM contaminate is seen to have a significant influence on the reservoir-fluid phase behavior);
    tuning an equation-of-state (EOS) based, at least in part, on the phase-related properties (Summary, Col.1, lines 12-18 and introduction, col. 2, lines 1-4, where out equation-of-state (EOS) modeling and regression for a contaminated composition in a way that would allow PVT data for a contaminated fluid to be corrected to represent the 
     applying the tuned EOS to estimate fluid property values for a reference fluid over specified ranges of at least two thermodynamic properties (Page 139 and 140, where gas and (STO) oil samples from a flash to standard conditions were analyzed separately and numerically recombined to give the (clean) reservoir-fluid composition in Table 1. Constant mass expansion (CME) and differential-liberation experiments
were performed on the (clean) reservoir-fluid sample. Those data may be seen in Tables 2 and 3 (Pressure, Relative and Density, 10% contamination and 21% contamination of STO Oil) and are later to be used for validation of the cleaning and EOS-modeling procedures detailed); 
    generating contaminant reference data that correlate the estimated fluid property values for the reference fluid (Tables 1-3, where clean Reservoir fluid, component) with respective contaminant levels (Introduction: the OBM generally consists of components in the range of C11–C29 but is dominated by the paraffinic C11–C18 components. The numerical cleaning method requires the compositions of both the contaminated fluid and the contaminant (OBM). For a correct numerical cleaning, it is important to obtain the composition of the OBM by having the PVT laboratory analyze a mud sample. For OBM-contaminated samples, the laboratories report level of OBM
contamination as weight percentage of the stock-tank oil (STO)); 
within a wellbore (Summary, where Bottomhole samples collected in wellbore systems using oil-based muds (OBMs) are likely to be contaminated by medium-to-heavy
 Pressure/volume/temperature (PVT) data measured for a contaminated fluid); and
       determining a fluid property value for the fluid sample (Tables 1-3); and
    identifying a contaminant level that corresponds within the contaminant reference data to the determined fluid property value of the fluid sample (Tables 1-3, 10% and 21wt% of STO oil).

Regarding Claim 3, Sah disclose the method of claim 1, further comprising:
obtaining a sample of the reference fluid by:
collecting reservoir fluid from a reservoir from which the reservoir fluid was obtained (Summary, where Bottomhole samples collected in wellbore systems using oil-based muds (OBMs) are likely to be contaminated by medium-to-heavy hydrocarbon fractions present in the OBM. Pressure/volume/temperature (PVT) data measured for a contaminated fluid will not be representative for the clean reservoir fluid); and
  adding a specified amount of contaminant to the collected reservoir fluid to form a contaminated reference fluid sample (Page 144, col.1, lines 5-8, where The numerically cleaned fluid composition from Step 2 mixed (weaved) with an amount of contaminate corresponding to 10 wt% of the STO oil); and 
    wherein said applying the tuned EOS to estimate fluid property values for the reference fluid comprises applying the tuned EOS to estimate fluid property values for the contaminated reference fluid sample (Conclusion, where It has been shown through the case examples that the given combined numerical cleaning and EOS-modeling process can be used confidently for the correction of PVT properties obtained


Regarding Claim 5, Sah disclose the method of claim 1, wherein said measuring phase-related properties comprises determining multiple saturation pressure values for each of multiple saturation temperature values (Tables 5, 6 and 8).

Regarding Claim 6, Sah disclose the method of claim 1, wherein said generating contaminant reference data comprises generating relational tables that associate each of multiple fluid composition types with a correlated set of fluid property values and corresponding contaminant levels (Table 1, fluid compositions with multiple components and 10% and 21 wt% OBM).

Regarding Claim 8, Sah disclose the method of claim 1, wherein said tuning the EOS comprises determining at least one coefficient value based, at least in part, on the measured phase-related properties (Page 141, Development of EIS Model for Reservoir Fluid, Col. 2, lines 10-12, where Default parameters exist for the coefficients c1–c4, d1–d5, and e1–e4, but optimum values for a particular fluid may be found through regression to experimental PVT data).




Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 5.Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 6.Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 7.Regarding Claim 17 is analyzed and rejected as discussed with respect to claims 1 and 11.Regarding Claim 18 is analyzed and rejected as discussed with respect to claims 2 and 12.
Regarding Claim 19 is analyzed and rejected as discussed with respect to claim 3.Regarding Claim 20 is analyzed and rejected as discussed with respect to claims 4 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sah “Equation-of-State Modeling for Reservoir-Fluid Samples Contaminated By Oil-Based Drilling Mud Using Contaminated-Fluid Pressure/Volume/Temperature Data”.


Sah disclose the method of claim 1, but does not explicitly disclose comprising associating the tuned EOS with a reservoir fluid ID corresponding to the reservoir fluid and with a reference fluid ID associated with the reference fluid.
It would have been obvious to one having ordinary skill in the art at the time theinvention was made to have a reservoir fluid ID corresponding to the reservoir fluid and with a reference fluid ID associated with the reference fluid so as to effectively  and easily store and accessed the properties dataset associated with tuned EOS.


Regarding Claim 9, Sah disclose the method of claim 1, but does not explicitly disclose comprising associating the identified contaminant level with a fluid sample identifier (ID) of the collected fluid sample.
It would have been obvious to one having ordinary skill in the art at the time theinvention was made to have a associating the identified contaminant level with a fluid sample identifier (ID)  so as to effectively  and easily store and accessed the fluid properties dataset.

Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 4.
Allowable Subject Matter
Claims 2, 7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Note with regards to Prior Art

The patentable subject matter of Claims 2, 7, 10 and 12 distinguishes over the prior art of record based on the reasons below.  

Regarding Claim 2, Sah disclose the method of claim 1, wherein the reference fluid comprises the reservoir fluid having a specified contaminant level, said method further comprising:
     applying the tuned EOS to estimate fluid property values for the reservoir fluid over the specified ranges of at least two thermodynamic properties (Introduction, where EOS-model parameters are determined from correlations in density and molecular weight); and 
 
 Sah disclose samples OBMs likely to be contaminated, measured pressure/volume/temperature/PVT (not clean reservoir) and estimate clean reservoir fluid by equation-of –state (EOS) modeling for a contaminated composition would allow PVT data to be corrected. Also, Sah disclose, [Introduction]:
Numerical cleaning and regression to PVT data were carried out for the contaminated samples. The result was a fluid composition and PVT simulation results that, for a successful procedure, would be representative for the clean-fluid composition. Not until this stage were the estimated clean-fluid composition and the simulated PVT data compared with the real clean fluid composition and the PVT data measured for the clean fluid., but Sah does not identifying a contaminant level based on the comparison
Sah disclose the laboratories report level of OBM-contaminated samples.

 Raghuraman (Pub.2008/0141767) disclose fluid property measurements that provides an initial indication of the fluid type, the presence of any contamination, an estimate of the hydrocarbon composition (C1, C2-C5 and C6+) (Abstract) and further to estimate the relationship between pressure, volume and temperature with the EOS. Characteristic constants of the equation of state are typically tuned using an accurate and detailed composition and measured fluid properties such as bubble point, dew point, phase miscibility with other components (para [0035], where determine the difference between the total eluted mass and the input mass is the missing mass), but Raghuraman does not disclose identifying a contaminant level comprises, in response to detecting a difference between the fluid property value for the fluid sample and an estimated fluid property value.

None of the above references fully disclose or render obvious:

“identifying a contaminant level comprises, in response to detecting a difference between the fluid property value for the fluid sample and an estimated fluid property value for the reservoir fluid that is associated with a temperature and pressure at which the fluid property sample was collected, detecting a pattern match between the detected 
      in response to the detected pattern match, identifying a contamination level
that corresponds to the fluid property estimated for the reference fluid.”

Regarding Claim 12 is analyzed, as discussed with respect to claim 2.
Regarding Claim 7, Sah disclose the method of claim 6, but does not disclose or render obvious steps of identifying a contaminant level comprises:
   selecting, based at least in part on compositional gradient data in combination with a determined sample depth, a fluid composition type; and utilizing the selected fluid composition type as an input to access a correlated set of fluid property values and corresponding contaminant levels.

Regarding Claim 10, Sah disclose the method of claim 1, but does not disclose or render obvious steps of selecting the EOS from among multiple equations-of-state based, at least in part, on an input range of thermodynamic values.

Conclusion

1. Julian Youxiang Zuo “EOS Based Downhole Fluid Characterization” disclose downhole fluid characterization analysis based on the equation of state (EOS).
2. Venkataramanan (US Pub.2006/0155474); (Fig. 4B, #116, para [077]).
3. Akkurt (US Pub.2006/0250130) disclose (para [0025], where determining the level of contamination in formation fluids).
4. Goodwin (US Pub.20070119244).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857
/REGIS J BETSCH/Primary Examiner, Art Unit 2857